PER CURIAM:
David Moses Leudvick appeals the district court’s order dismissing his petition for habeas corpus, 28 U.S.C. § 2241 (2000), pursuant to Fed.R.Civ.P. 41(b). After the district court dismissed Leudvick’s petition for failure to inform the court of a new address, Leudvick filed a notice of appeal. He subsequently filed a document tending to show that he did not have a new address. The district court construed this document as a motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b)(1) and issued an order indicating its inclination to grant the motion. See Fobian v. Storage Tech. Corp., 164 F.3d 887, 891 (4th Cir.1999). Accordingly, we remand for the limited purpose of consideration of the merits of Leudvick’s motion pursuant to Fed.R.Civ.P. 60(b). See Fobian at 892. We express no opinion on the merits of the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REMANDED